DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ragi Elias on 5/3/2021.

The application has been amended as follows: 
On line 9 of claim 29, “said adhesive contact surface” has been replaced by --said adhesive skin contact surface--.
On line 1 of claim 30, “said removing step” has been replaced by --said removing the drug delivery device step--.
On lines 2-3 of claim 31, “said removing” has been replaced by --said removing steps--.
On line 1 of claim 32, “an” has been replaced by --the--.
On line 2 of claim 32, “said removing step” has been replaced by --said removing the adhesive liner step--.
On line 12 of claim 36, “the delivery device” has been replaced by --the drug delivery device--.
On line 3 of claim 41, “the device” has been replaced by --the drug delivery device--.
On line 1 of claim 55, “the removing step” has been replaced by --the removing the drug delivery device step--.
On line 1 of claim 56, “the removing step” has been replaced by --the removing the drug delivery device step--.
On line 1 of claim 57, “adhesive” has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In regard to claim 36, please see the reasons for allowance in the non-final office action mailed on 2/18/2021.  In regard to claim 29, the examiner found the following argument persuasive in distinguishing the claimed limitations over the cited art (see page 7 of the Applicant’s Remarks filed on 4/22/2021):

    PNG
    media_image1.png
    530
    721
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783